       Case 1:20-cv-01419-APM Document 228 Filed 04/01/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                          )
DOMINGO ARREGUIN GOMEZ, et al.,           )
         Plaintiffs,                      )
                                          )
      v.                                  )
                                          )
JOSPEH R. BIDEN, JR., President of the    )    Civil Action No. 20-1419 (APM)
United States of America, et al.,         )
                                          )
             Defendants.                  )
                                          )
                                          )
                                          )

                                          )
MOHAMMED ABDULAZIZ ABDULBAGI              )
MOHAMMED, et al.,                         )
                                          )
             Plaintiffs,                  )
                                          )
      v.                                  )    Civil Action No. 20-1856 (APM)
                                          )
ANTONY J. BLINKEN, Secretary,             )
U.S. Department of State, et al.,         )
                                          )
             Defendants.                  )
                                          )

                                          )
CLAUDINE NGUM FONJONG, et al.,            )
                                          )
             Plaintiffs,                  )
                                          )
      v.                                  )
                                               Civil Action No. 20-2128 (APM)
                                          )
JOSEPH R. BIDEN, JR., President of the    )
United States of America, et al.,         )
                                          )
             Defendants.                  )
                                          )
        Case 1:20-cv-01419-APM Document 228 Filed 04/01/21 Page 2 of 4




                                                    )
 AFSIN AKER, et al.,                                )
                                                    )
                Plaintiffs,                         )
                                                    )
        v.                                          )      Civil Action No. 20-1926 (APM)
                                                    )
 JOSEPH R. BIDEN, JR., President of the             )
 United States of America, et al.,                  )
                                                    )
                Defendants.                         )
                                                    )

                                                    )
 MORAA ASNATH KENNEDY, et al.,                      )
                                                    )
                Plaintiffs,                         )
                                                    )
        v.                                          )
                                                           Civil Action No. 20-2639 (APM)
                                                    )
 JOSEPH R. BIDEN, JR., President of the             )
 United States of America, et al.,                  )
                                                    )
                Defendants.                         )
                                                    )


                       DEFENDANTS’ NOTICE OF EXPIRATION OF
                        PRESIDENTIAL PROCLAMATION 10052

       On March 31, 2021, Presidential Proclamation 10052 expired by its own terms. See 86 Fed.

Reg. 417-18 (extending Proclamation 10052 and stating “[t]his proclamation shall expire on March

31, 2021 . . .”); see also U.S. Department of State–Bureau of Consular Affairs, Update on

Presidential    Proclamation      10052,     https://travel.state.gov/content/travel/en/News/visas-

news/update-on-presidential-proclamation-10052.html (last visited April 1, 2021). Accordingly,

both Proclamations 10014 and 10052 are no longer in effect. See id.; 86 Fed. Reg. 11,847 (revoking

Proclamation 10014).


                                                2
        Case 1:20-cv-01419-APM Document 228 Filed 04/01/21 Page 3 of 4




Dated: April 1, 2021                Respectfully submitted,

                                    BRIAN M. BOYNTON
                                    Acting Assistant Attorney General, Civil Division

                                    WILLIAM C. PEACHEY
                                    Director, Office of Immigration Litigation, District
                                    Court Section

                                    COLIN A. KISOR
                                    Deputy Director

                                    GLENN M. GIRDHARRY
                                    Assistant Director

                                    /s/ JAMES J. WEN
                                    Trial Attorney
                                    U.S. Department of Justice, Civil Division
                                    Office of Immigration Litigation
                                    District Court Section
                                    P.O. Box 868, Ben Franklin Station
                                    Washington, D.C. 20044
                                    (202) 532-4142
                                    James.J.Wen@usdoj.gov

                                    Attorneys for Defendants




                                       3
         Case 1:20-cv-01419-APM Document 228 Filed 04/01/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE
       I hereby certify that on April 1, 2021, I electronically filed the foregoing document with
the Clerk of the Court for the United States District Court of for the District of Columbia by using
the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be
accomplished by the CM/ECF system.


                                  By: /s/ James J. Wen
                                      JAMES J. WEN
                                      Trial Attorney
                                      United States Department of Justice
                                      Civil Division




                                                 4
